Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “a foil-air bearing assembly configured to rotatably support the shaft at a forward side of the turbine member; and a stator upstream of the turbine member, the stator having at least one nozzle and at least partially defining a bearing housing for the foil-air bearing assembly”; in claim 16, the recitation of “flowing the bearing air flow through an air inlet and at least one internal air flow channel to the foil-air bearing assembly; flowing the bearing air flow through at least one of a radial foil bearing or a thrust foil bearing of the foil-air bearing assembly; and exhausting, from the bearing housing in a radial direction, the bearing air flow downstream of the at least one of the radial foil bearing or the thrust foil bearing”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 16, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 16 and their dependent claims are allowable.  The closest reference is US 7251942 (Dittmar) that discloses the overall system including an air starter 106, foil-air bearing 122a, intake 524, BUT without the recitation noted above.  It would not have been obvious to modify Dittmar to come up with the claimed invention without impermissible hindsight reconstruction.



Conclusions

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/10/2022